Citation Nr: 0705029	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of compensation benefits 
paid for a dependent in the amount of $8933.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) in Oakland, California, denying the 
veteran's request for waiver of recovery of $8933.60 in 
overpaid compensation benefits.

The Board considered this appeal in July 2004 and remanded 
the claim for a determination on the validity of the debt 
created.  In January 2006, it was determined that a debt in 
the amount of $8933.60 was properly created.  The veteran has 
not appealed that aspect of the claim.



FINDINGS OF FACT

1.  The veteran is a schizophrenic who has been rated as 100 
percent disabled as a result of his psychiatric disorder 
since 1970.

2.  The veteran was divorced in July 1995.  He did not advise 
VA of the divorce in writing until 2001.

3.  The veteran was at fault in causing the overpayment of 
compensation benefits for dependents.

4.  Recovery of the overpayment would defeat the purpose of 
paying VA compensation benefits.




CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2006).

2.  Recovery of an overpayment of service-connected 
disability benefits in the amount of $8933.60 would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] do not apply to this appeal.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  

The veteran is seeking waiver of recovery of $8933.60 
indebtedness to VA stemming from overpayment of service-
connected disability compensation benefits that were paid for 
a dependent spouse.  He contends that he advised VA by 
telephone that he was divorced upon receiving his divorce 
documents in August 1995.  The veteran relates that the 
person on the other end of the line at the VA Regional Office 
(RO) in San Francisco advised him not to worry about it.  In 
support of his assertions, the veteran submitted a polygraph 
report dated in November 2004 reflecting the finding that 
there were no signs of deception in his responses regarding 
this matter.  Specifically, the veteran appeared to be 
truthful when questioned about whether he had advised VA of 
his divorce in 1995.

The evidence of record shows that this veteran is a 
schizophrenic who has been awarded a 100-percent disability 
rating for that disorder since 1970.  His financial status 
reports show that he receives income from VA as well as the 
Social Security Administration and that his income only 
slightly exceeds his expenses.  

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to 
a designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis is placed upon the elements of 
the fault of the debtor and undue hardship.  See 38 C.F.R. 
§ 1.965(a).

The elements to be considered pursuant to 38 C.F.R. § 1.965 
are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is 'an approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The evidence of record clearly shows that the veteran was 
awarded disability compensation benefits to include 
compensation for a dependent spouse.  There is also no 
question that the veteran was divorced in July 1995.  
Notwithstanding the veteran's testimony before the Board that 
he advised VA of the divorce and the polygraph report showing 
that he appeared truthful, VA's records do not contain any 
notation of the alleged telephone conversation and/or notice 
of the divorce until the veteran advised VA of the divorce in 
writing in 2001.

Creation of the overpayment

The Board must initially determine whether the overpayment 
was validly created.  The Court has held that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434-35 (1991).  The VA General Counsel has 
reinforced this obligation by holding that where the validity 
of the debt is challenged, that issue must be developed 
before the issue of entitlement to a waiver of the debt can 
be considered.  See VAOPGCPREC 6-98.

Given the evidence as outlined above, there is no question 
that there was payment of dependent benefits for 
approximately six years after the veteran's divorce.   The 
amount of the overpayment appears to mirror the amount of the 
excess compensation benefits paid by VA.  Accordingly, the 
Board finds that overpayment in the amount of $8933.60 was 
validly created.


Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).  The term "bad faith" 
generally describes unfair or deceptive dealing by someone 
who seeks to gain by such dealing at another's expense.  A 
claimant's conduct in connection with an overpayment exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. 
§ 1.965(b).

The assertions of the veteran suggest that he acted properly 
and diligently and did not make any misrepresentations 
regarding his marital status or income.  Although there is 
some question as to when VA was properly advised of the 
veteran's divorce, there is absolutely no evidence showing an 
intent to defraud or misrepresent nor is there evidence of 
bad faith on the part of the veteran.  As such, the Board 
finds that the veteran did not commit fraud, 
misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.  

Equity and good conscience

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
claimant's actions were those expected of a person exercising 
a high degree of care, with due regard for the claimant's 
contractual responsibility to the government.  The age, 
financial experience, and education of the claimant should 
also be considered in these determinations.  

The overpayment here occurred because the veteran failed to 
advise VA in writing that he no longer had a dependent spouse 
as of July 1995.  Although he contends that he telephoned the 
RO, there is no record of this communication and the veteran 
did not subsequently notify VA when the amount of 
compensation paid was not reduced.  He was, therefore, at 
fault in causing the overpayment.  

With respect to balancing of faults, the Board finds that VA 
was not at fault in creating the overpayment because there is 
no evidence to support the veteran's contention that a VA 
representative advised him that he did not have to worry 
about changing his status following a divorce.  It is 
customary and a regular course of business for VA 
representatives to provide information to veteran's and, in 
the case of a divorce, to provide information on changing 
payment status.  The veteran's statement of the facts in this 
case is rather incredible, but the Board acknowledges that he 
is severely disabled as a result of mental illness and weighs 
that fact heavily in determining the outcome of this request 
for waiver.  

In weighing the fault of the veteran against the fault of VA, 
the Board finds that the veteran's actions were the cause of 
the overpayment.  Thus, the question becomes whether recovery 
of the properly created overpayment that was the fault of the 
veteran is appropriate.

The veteran contends that recovery of the overpayment should 
be waived because it would be against equity and good 
conscience.  He testified before the Board that he was 
required to borrow money each month to pay his debts and that 
his water had been turned off because he was unable to pay 
his monthly bills.  A copy of the water bill was provided 
supporting his statements.  

Financial status reports submitted in 2002 and 2004 show that 
the veteran's monthly income only slightly exceeds his 
monthly expenses.  His August 2002 report includes the 
statement that he must borrow $600 to $800 monthly to pay his 
debts and the reports show that he borrows money from check 
advance companies which are notorious for charging exorbitant 
interest rates and taking advantage of the unsavvy consumer.  
As such, the Boards finds that recovery of the overpayment in 
monthly installments would deprive the veteran of the 
necessities of daily living.

The purpose in paying VA service-connected compensation 
benefits is to provide a veteran with an income 
notwithstanding disability that occurred during a period of 
service.  The veteran continues to be entitled to service-
connected disability benefits and the evidence reveals that 
he is unlikely to return to employment.  Recovery of the 
overpayment would, therefore, defeat the purpose in paying 
the compensation benefits.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, the Board finds that 
the preponderance of the evidence is in favor of waiver of 
recovery.  Specifically, defeating the purpose of paying VA 
service-connected disability compensation benefits and 
creating an undue hardship on this schizophrenic veteran far 
outweigh all other factors considered.  As such, the 
veteran's request for waiver of recovery of overpayment is 
granted. 


ORDER

Waiver of recovery of the overpayment of VA service-connected 
disability compensation benefits in the amount of $8933.60 is 
granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


